UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6883


STANLEY L. REEDER, JR.,

                Plaintiff - Appellant,

          v.

C/O STAUNTON, Sheriff; SHERIFF OF STAUNTON, VIRGINIA; DEPUTY
SHERIFF GREGORY; CAPTAIN NICHOLSON; JOHN DOE #1; JOHN DOE
#2,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:11-cv-00299-GEC)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley L. Reeder, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stanley L. Reeder, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed       the   record    and    find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Reeder       v.    Staunton,     No.    7:11-cv-00299-GEC          (W.D.   Va.

June, 30, 2011).              We dispense with oral argument because the

facts    and    legal     contentions        are    adequately     presented      in   the

materials       before    the       court   and    argument      would   not    aid    the

decisional process.



                                                                                AFFIRMED




                                              2